                                                                                         Exhibit
10(k)(12)

 
AMENDMENT NO. 11
TO
ALLTEL CORPORATION PROFIT-SHARING PLAN
(January 1, 2002 Restatement)


WHEREAS, Alltel Corporation (the “Company”) maintains the Alltel Corporation
Profit Sharing Plan, as amended and restated effective January 1, 2002, and as
subsequently amended (the “Plan”); and
 
WHEREAS, pursuant to resolutions dated on September 15, 2006, the Board
authorized certain amendments to the Plan to generally comply with the Pension
Protection Act of 2006 (the “PPA”).  
 
NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan in the
respects hereinafter set forth. 




1.
Effective as of December 1, 2006, Section 1.23 (Investment Fund A ALLTEL Stock
Midpoint) is amended to provide as follows:



Section 1.23. Reserved.


2.
Effective as of December 1, 2006, Section 1.24 (Investment Fund A ALLTEL Stock
Range) is amended to provide as follows:



Section 1.24 Reserved.



3.            Effective as of December 1, 2006, Section 11.01 is amended to
provide as follows:



11.01 Composition of Trust Fund



 
Effective December 1, 2006, all amounts contributed to the Plan, as increased or
decreased by income, expenditure, appreciation and depreciation, shall
constitute a single fund known as the Trust Fund. The Trust Fund shall be
invested in an (a) Investment Fund A and a (b) Guaranteed Principal Investment
Fund in accordance with the following:



(a) Assets of Investment Fund A shall be invested in accordance with the
provisions of the Trust Agreement for Alltel Corporation Master Trust, except
that notwithstanding the provisions of these agreements:


(1) Effective December 1, 2006, the investment of assets of Investment Fund A
shall not include the ALLTEL Corporation Common Stock Fund (as described in the
Trust Agreement and Trust Agreement for ALLTEL Corporation Master Trust) (the
“ALLTEL Stock Fund”).


(2) The investment of assets in Investment Fund A shall be subject to
limitations under ERISA and Section 401(a) of the Code and the regulations
issued thereunder.


(b) The assets of the Guaranteed Principal Investment Fund shall be invested in
accordance with the Trust Agreement, except that notwithstanding the provisions
of
the Trust Agreement, the assets of the Guaranteed Principal Investment Fund
shall be invested (directly or indirectly) in certificates of deposits, time
deposit accounts, money market funds, guaranteed investment contracts or similar
investments designed to protect the principal investment therein.


The interest of each Participant or Beneficiary under the Plan in Investment
Fund A or in the Guaranteed Principal Investment Fund, as applicable, shall be
an undivided interest.


ALLTEL CORPORATION
 
 
By:_/s/ Scott T. Ford______      ________
Title: President and Chief Executive Officer 
